Citation Nr: 0217596	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation for a kidney disorder under the 
provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from January 1952 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The evidence does not show that the veteran underwent 
heart surgery or developed a kidney disorder.  

2.  According to the veteran, the surgery that is alleged to 
have occurred took place at a private facility.  


CONCLUSION OF LAW

The criteria for compensation for a kidney disorder under 
the provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 1701(3)(A), 5107(b) (West 1991 & Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to compensation for 
a kidney disorder that he developed as a result of VA 
treatment.  He states that he underwent heart surgery at a 
private facility in December 1998, and that this surgery was 
arranged by his VA medical center.  The veteran says that as 
part of the surgical procedure, he was injected with a dye, 
and that this dye caused his kidney disorder.  He notes that 
he is currently undergoing kidney dialysis at a VA facility 
as a result of this disorder.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  The Board finds 
that these duties have both been met.  

After receipt of the veteran's June 2001 claim, VA sent the 
veteran a letter in September 2001.  This letter notified 
the veteran of what evidence it was his responsibility to 
provide.  The letter noted that the veteran's claim stated 
he received the treatment in question at a private facility, 
and requested that the veteran provide authorization for VA 
to obtain the relevant records from this facility.  This 
letter informed the veteran that a medical opinion relating 
his kidney disability to carelessness or error on part of VA 
should be submitted, and indicated that the veteran should 
tell VA about any other evidence he wished for them to 
obtain.  Finally, the letter informed the veteran of exactly 
what the evidence must establish in order to obtain benefits 
under 38 U.S.C.A. § 1151.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case that contains the laws and 
regulations concerning his claim and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  The 
Statement of the Case contained the provisions of the VCAA, 
which again informed the veteran of what evidence he should 
provide, and what evidence VA would assist him in obtaining.  
It also notified him that the veteran must cooperate fully 
with VA in seeking to obtain the relevant records.  An 
August 2002 letter to the veteran informed him that his 
appeal was being transferred to the Board, and that he had 
90 days to submit additional evidence.  The Board must 
conclude that the duties to notify and assist have been 
completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be 
awarded in the same manner as if such disability were 
service connected.  The requirement to show that the 
proximate cause of the additional disability was fault on 
VA's part or an event which was not reasonably foreseeable 
was added by amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 and applies to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the 
veteran filed his claim after October 1, 1997, the 
amendments to the law apply to his case.

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.

In any case where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
veteran cannot meet this burden simply by presenting lay 
testimony, because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992). 

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001).  

The veteran contends that his VA medical center contracted 
for him to undergo heart surgery at a private facility, and 
that he has developed a kidney disorder as a result of this 
surgery.  However, the veteran did not respond to the 
September 2001 letter requesting evidence in support of his 
claim.  Furthermore, he did not return an authorization to 
obtain these records on his behalf.  Subsequent 
opportunities to submit supporting evidence or to assist VA 
in obtaining the evidence on his behalf have also been met 
with silence.  At this juncture, the Board notes that the 
veteran has a responsibility to cooperate with VA's efforts 
to obtain relevant records from both private and VA 
custodians.  See 38 C.F.R. §§ 3.159(c)(1)(i), 
3.159(c)(2)(i).  The veteran was informed of his 
responsibility to cooperate in the June 2002 Statement of 
the Case.  The Board must conclude that the veteran has 
failed to offer any cooperation in conjunction with his 
claim.  As there is no reason to believe that an additional 
attempt to obtain the relevant records would meet with any 
more success than the previous attempts, the Board will 
proceed with a decision in this case.  

A June 2002 Report of Contact shows that an inquiry was made 
with the private hospital at which the veteran claimed to 
have had his surgery.  The private hospital stated that 
there was no record of him undergoing treatment in December 
1998.  An additional document in lieu of a Report of Contact 
form indicates that the appropriate VA medical center was 
also contacted.  This medical center stated that they had no 
record of sending the veteran for heart surgery in December 
1998. 

The Board finds that entitlement to compensation for a 
kidney disorder under the provisions of 38 U.S.C.A. § 1151 
is not warranted.  There is no evidence to show that the 
veteran ever underwent heart surgery at a private facility 
under contract with VA, or that he developed a kidney 
disorder as a result of this surgery.  The veteran had not 
cooperated in obtaining evidence that might possibly support 
his claim.  However, even if this evidence were to be 
obtained, the Board notes that the relevant portions of 
38 U.S.C.A. § 1151 do not cover treatment at private 
facilities, even if the treatment was authorized by VA.  
These provisions state that the treatment must be furnished 
"either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title..".  
38 U.S.C.A. § 1151(a)(1).  38 U.S.C.A. § 1701(3)(A) states 
that "facilities of the Department" means facilities over 
which the Secretary has direct jurisdiction.  This 
definition clearly excludes any surgery that may have been 
conducted at the private facility identified by the veteran, 
as it is not under the jurisdiction of VA.  Therefore, as 
there is no evidence to show that the veteran underwent the 
alleged surgery or developed his alleged kidney disorder, 
and as even if the surgery was performed, it was conducted 
at a private facility, entitlement to compensation under 
38 U.S.C.A. § 1151 may not be established.  


ORDER

Entitlement to compensation for a kidney disorder under the 
provisions of 38 U.S.C.A. § 1151 is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

